What I am about to say is going to shock everyone — Israel has a bright future at the United Nations. I know that hearing that from me must surely come as a surprise, because year after year I have stood at this very rostrum and slammed the United Nations for its obsessive bias against Israel. And the United Nations has deserved every scathing word — for instance, for the disgrace of the General Assembly last year, which adopted 20 resolutions against the democratic State of Israel and a grand total of three resolutions against all the other countries on the planet. Israel, 20; the rest of the world, three.
And what about the joke called the United Nations Human Rights Council, which each year condemns Israel more than all the countries of the world combined? As women are being systematically raped, murdered and sold into slavery across the world, which is the only country that the United Nations Commission on the Status of Women chose to condemn this year? Yes, Israel. Israel, where women fly fighter jets, lead major corporations, head universities, preside — twice — over the Supreme Court, and have served as Speaker of the Knesset and Prime Minister. And that circus continues at UNESCO, the United Nations body charged with preserving world heritage. This is hard to believe, but UNESCO just denied the 4,000-year connection between the Jewish people and its holiest site, the Temple Mount. That is just as absurd as denying the connection between the Great Wall of China and China.
The United Nations, which began as a moral force, has become a moral farce. Therefore, when it comes to Israel at the United Nations, one might well think that nothing will ever change. Well, think again. Everything will change, and a lot sooner than one might think. The change will happen in this Hall, because back home Governments are rapidly changing their attitudes towards Israel. Sooner or later, that is going to change the way everyone votes on Israel at the United Nations.
More and more nations in Asia, in Africa and in Latin America see Israel as a potent partner in fighting the terrorism of today and in developing the technology of tomorrow. Today, Israel has diplomatic relations with over 160 countries, nearly double the number from when I served here as Israel’s Ambassador some 30 years ago. Those ties are getting broader and deeper every day. World leaders increasingly appreciate that Israel is a powerful country with one of the best intelligence services on Earth. Because of our unmatched experience and proven capabilities in fighting terrorism, many Governments will seek our help in keeping their countries safe.
Many also seek to benefit from Israel’s ingenuity in agriculture, in health, in water, in cybersecurity and in the fusion of big data, connectivity and artificial intelligence — that fusion that is changing our world in every way. Israel leads the world in recycling wastewater. We recycle about 90 per cent of our wastewater. How remarkable is that? Given that the next country on the list recycles only about 20 per cent of its wastewater, Israel is a global water Power. If we have a thirsty world, and we do, there is no better ally than Israel.
How about cybersecurity? That is an issue that affects everyone. Israel accounts for one tenth of 1 per cent of the world’s population, yet last year we attracted some 20 per cent of the global private investment in cybersecurity. If we digest that number, we see that Israel is punching a whopping 200 times above its weight. Therefore, Israel is also a global cybersecurity Power. If hackers are targeting banks, planes, power grids and just about everything else, Israel can offer indispensable help. Governments are changing their attitudes towards Israel because they know that Israel can help them protect, feed and improve the lives of their people.
This summer, I had an unbelievable opportunity to see that change vividly during an unforgettable visit to four African countries. That was the first visit to Africa by an Israeli Prime Minister in decades. Later today, I will be meeting with leaders from 17 African countries. We will discuss how Israeli technology can help them in their efforts to transform their countries. In Africa, things are changing. In China, India, Russia and Japan, attitudes towards Israel have changed as well. Those powerful nations know that, despite Israel’s small size, it can make a big difference in many areas that are important to them.
But now I am going to surprise everyone even more. The biggest changes in attitudes towards Israel is taking place elsewhere. It is taking place in the Arab world. Our peace treaties with Egypt and Jordan continue to be anchors of stability in the volatile Middle East. For the first time in my lifetime, many other States in the region recognize that Israel is not their enemy. They recognize that Israel is their ally. Our common enemies are Iran and the Islamic State in Iraq and the Sham. Our common goals are security, prosperity and peace.
I believe that, in the years ahead, we will work together to achieve those goals, work together openly. Therefore, Israel’s diplomatic relations are undergoing nothing less than a revolution. But in that revolution we never forget that our cherished alliance, our deepest friendship, is with the United States of America, the powerful and the most generous nation on Earth. Our unbreakable bond with the United States of America transcends parties and politics. It reflects, above all else, the overwhelming support for Israel among the American people, support which is at record highs and for which we are deeply grateful.
The United Nations denounces Israel; the United States supports Israel. And a central pillar of that defence has been America’s consistent support for Israel at the United Nations. I appreciate President Obama’s commitment to that long-standing United States policy. In fact, the only time that the United States cast a Security Council veto during the Obama presidency was against an anti-Israel draft resolution in 2011 (see S/PV.6484). As President Obama rightly declared at this rostrum, peace will not come from statements and resolutions at the United Nations. I believe the day is not far off when Israel will be able to rely on many countries to stand with us at the United Nations. Slowly but surely, the days when United Nations Ambassadors reflexively condemn Israel are coming to an end.
Today’s automatic majority against Israel at the United Nations reminds me of the incredible story of Hiroo Onada, who was a Japanese soldier sent to the Philippines in 1944. He lived in the jungle. He scavenged for food. He evaded capture. Eventually he surrendered, but that did not happen until 1974, some 30 years after the end of the Second World War. For decades, Hiroo refused to believe the war was over. As Hiroo was hiding in the jungle, Japanese tourists were swimming in pools in American luxury hotels in nearby Manila. Finally, mercifully, Hiroo’s former commanding officer was sent to persuade him to come out of hiding. Only then did Hiroo lay down his arms.
I have one message for those present here today, that is, that they too should lay down their arms. The war against Israel at the United Nations is over. Perhaps some of those present do not know it yet, but I am confident that one day in the not too distant future they will also get the message from their leaders informing them that the war against Israel at the United Nations has ended. Yes, I know, there might be a storm before the calm. I know there is talk about ganging up on Israel at the United Nations later this year.
Given the United Nations history of hostility towards Israel, does anyone really believe that Israel will let the United Nations determine our security and our vital national interests? We will not accept any attempt by the United Nations to dictate terms to Israel. The road to peace runs through Jerusalem and Ramallah, not through New York. But regardless of what happens in the months ahead, I have total confidence that, in the years ahead, the revolution in Israel’s standing among the nations will finally penetrate this Hall of nations.
I have so much confidence, in fact, that I predict that a decade from now an Israeli Prime Minister will stand right here where I am standing and actually applaud the United Nations. But I want to ask: why do we have to wait a decade? Why keep vilifying Israel? Perhaps because some do not appreciate that the obsessive bias against Israel is not just a problem for my country, it is a problem for the other countries too. If the United Nations spends so much time condemning the only liberal democracy in the Middle East, it has far less time to address war, disease, poverty, climate change and all of the other serious problems that plague the planet.
Are the half-million slaughtered Syrians helped by Member States’ condemnation of Israel? The same Israel that has treated thousands of injured Syrians in our hospitals, including a field hospital that I built right along the Golan Heights border with Syria. Are the gays hanging from cranes in Iran helped by acts to denigrate Israel? That same Israel where gays march proudly in our streets and serve in our Parliament, including, I am proud to say, in my own Likud party. The starving children in North Korea’s brutal tyranny, are they helped by the demonization of Israel? Israel, whose agricultural know-how is feeding the hungry throughout the developing world? The sooner the United Nations obsession with Israel ends, the better — the better for Israel, the better for other countries, the better for the United Nations itself.
If United Nations habits die hard, Palestinian habits die even harder. President Abbas just attacked, from this rostrum, the Balfour Declaration. He is preparing a lawsuit against Britain for that declaration from 1917. That is almost 100 years ago — talk about being stuck in the past. The Palestinians may just as well sue Iran for the Cyrus Declaration, which enabled the Jews to rebuild our Temple in Jerusalem 2,500 years ago. Come to think of it, why not a Palestinian class action suit against Abraham for buying that plot of land in Hebron where the fathers and mothers of the Jewish people were buried 4,000 years ago? It is as absurd as that. To sue the British Government for the Balfour Declaration? Is he kidding? And that is taken seriously here?
President Abbas attacked the Balfour Declaration because it recognized the right of the Jewish people to a national home in the land of Israel. When the United Nations supported the establishment of a Jewish State in 1947, it recognized our historical and our moral rights to our homeland. Yet today, nearly 70 years later, the Palestinians still refuse to recognize those rights — not our right to a homeland, not our right to a State, not our right to anything. And that remains the true core of the conflict: the persistent Palestinian refusal to recognize the Jewish State in any boundary. One can see that the conflict is not about the settlements. It never was.
The conflict raged for decades before there was a single settlement, when Judea, Samaria and Gaza were all in Arab hands. The West Bank and Gaza were in Arab hands, and they attacked us again and again and again. And when we uprooted all 21 settlements in Gaza and withdrew from every last inch of Gaza, we did not get peace from Gaza — we got thousands of rockets fired at us from Gaza.
The conflict rages because for the Palestinians the real settlements they are after are Haifa, Jaffa and Tel Aviv. Keep in mind, the issue of settlements is a real one, and it can and must be resolved in final-status negotiations. But this conflict has never been about the settlements, nor about establishing a Palestinian State. It has always been about the existence of a Jewish State, a Jewish State within any boundaries. Israel is ready, as am I, to negotiate all final-status issues. However, one thing I will never negotiate is our right to our State, the one and only Jewish State. Change may be coming sooner than I thought.
Had the Palestinians said yes to a Jewish State in 1947, there would have been no war, no refugees and no conflict. When the Palestinians finally say yes to a Jewish State, we will be able to end our conflict once and for all.
The real tragedy is that the Palestinians are not only trapped in the past, but their leaders are poisoning the future. By way of illustration, I want the Assembly to imagine a day in the life of a 13-year-old Palestinian boy named Ali. Ali wakes up before school and goes to soccer practice with a team named after Dalal Mughrabi, a Palestinian terrorist responsible for the murder of a busload of 37 Israelis. At school, Ali attends an event sponsored by the Palestinian Ministry of Education honouring Baha Alyan, who last year murdered three Israeli civilians.
On his walk home, Ali looks up at a towering statue erected just a few weeks ago by the Palestinian authorities to honour Abu Sukar, who detonated a bomb in the centre of Jerusalem, killing 15 Israelis. When Ali gets home, he turns on the television and sees an interview with a senior Palestinian official, Jibril Rajoub, who says that, if he had a nuclear bomb, he would have detonated it over Israel that very morning.
Ali then turns on the radio, and he hears President Abbas’ adviser Sultan Abu al-Einein urging Palestinians to “slit the throats of Israelis wherever you find them”. Ali checks his Facebook, and he sees a recent post by President Abbas’ Fatah party, calling the massacre of 11 Israeli athletes at the Munich Olympics in 1972 a “heroic act”. On YouTube, Ali watches a clip of President Abbas himself saying “we welcome every drop of blood spilled in Jerusalem”.
Over dinner, Ali asks his mother what would happen if he killed a Jew and went to an Israeli prison. She tells him that he would be paid thousands of dollars each month by the Palestinian authorities. In fact, she tells him that the more Jews he killed, the more money he would get. When he gets out of prison, Ali would be guaranteed a job with the Palestinian authorities.
All of that is not just a story, it is real. It happens every day, all the time. Sadly, Ali represents hundreds of thousands of Palestinian children who are indoctrinated with hate during every moment of every hour. That is child abuse. Imagine if it were our children undergoing such brainwashing. Imagine what it takes for a young boy or girl to break free of such a culture of hate. Some do, but far too many do not.
How can any of us expect young Palestinians to support peace when their leaders poison their minds against peace? In Israel we do not do that; we educate our children for peace. In fact, my Government recently launched a pilot programme to make the study of Arabic mandatory for Jewish children, so that we can better understand each other, and so that we can live together side by side, in peace. Of course, like all societies, Israel has fringe elements. But it is our response to those fringe elements that makes all the difference.
Let us consider the tragic case of Ahmed Dawabsha. I shall never forget visiting Ahmed in the hospital, just hours after he was attacked. This little boy — a baby — was badly burned. Ahmed was the victim of a horrible terrorist attack perpetrated by Jews. He lay bandaged and unconscious as Israeli doctors worked around the clock to save him. No words could bring comfort to this boy or to his family. Nevertheless, as I stood by his bedside, I told his uncle: “This is not our people. This is not our way”. I then ordered extraordinary measures to bring Ahmed’s assailants to justice, and today the Jewish citizens of Israel accused of attacking the Dawabsha family are in jail awaiting trial.
For some, that story shows that both sides have their extremists and that both sides are equally responsible for our seemingly endless conflict. However, what Ahmed’s story actually proves is the very opposite. It illustrates the profound difference between our two societies. While Israeli leaders condemn terrorists — Arabs and Jews alike — Palestinian leaders celebrate terrorists. While Israel jails the handful of Jewish terrorists among us, the Palestinians pay thousands of terrorists among them.
I therefore call upon President Abbas to tell him that he has a choice to make. He can continue to stoke hatred, as he did today, or he can finally confront hatred and work with me to establish peace between our two peoples. I know that many of you have given up on peace, but I want it to be known that I have not given up on peace.
I remain committed to a vision of peace based on two States, for two peoples. I believe, more than ever before, that changes taking place in the Arab world today offer a unique opportunity to advance that peace. In that connection, I commend President Al Sisi of Egypt for his efforts to advance peace and stability in our region.
Israel welcomes the spirit of the Arab Peace Initiative and welcomes a dialogue with Arab States to advance a broader peace. I believe that, in order for that broader peace to be fully achieved, the Palestinians have to be part of it. I am ready to begin negotiations to achieve that today without any further delay.
Although President Abbas spoke here an hour ago, would it not be better if, instead of speaking past each other, we were speaking to one another? I invite President Abbas to speak to the Israeli people at the Knesset in Jerusalem, instead of railing against Israel at the United Nations in New York. I would gladly come to speak to the Palestinian Parliament in Ramallah.
While Israel seeks peace with all our neighbours, we also know that peace has no greater enemy than the forces of militant Islam. The bloody trail of such fanaticism runs through all the continents represented here. It runs through Paris and Nice, Brussels and Baghdad, Tel Aviv and Jerusalem, Minnesota and New York. From Sydney to San Bernadino, so many have suffered its savagery: Christians and Jews, women and gays, Yazidis and Kurds and many others.
Yet the heaviest price of all has been paid by innocent Muslims — hundreds of thousands mercilessly slaughtered, millions turned into desperate refugees, tens of millions brutally subjugated. The defeat of militant Islam will therefore be a victory for all humankind. It will especially be a victory for the many Muslims who seek a life without fear — a life of peace, a life of hope.
To defeat the forces of militant Islam, we must fight them relentlessly. We must fight them in the real world. We must fight them in the virtual world. We must dismantle their networks, disrupt their funding channels and discredit their ideology. We can defeat them, and we will defeat them. Medievalism is no match for modernity. Hope is stronger than hate. Freedom is mightier than fear. We can do it.
Israel fights the fateful battle against the forces of militant Islam every day. We keep our borders safe from the Islamic State. We prevent the smuggling of game-changing weapons to Hizbullah in Lebanon. We foil Palestinian terror attacks in the West Bank. We deter missile attacks from Hamas-controlled Gaza.
That is the same Hamas terror organization that cruelly — unbelievably cruelly — refuses to return three of our citizens and the bodies of our fallen soldiers, Oron Shaul and Hadar Goldin. Hadar Goldin’s parents, Leah and Simcha Goldin, are here with us today. They have one request: to be able to bury their beloved son in Israel. All they ask for is one simple thing: to be able to visit the grave of their fallen son, Hadar, in Israel, but Hamas refuses. Hamas could not care less. I implore everyone to stand with Hadar’s parents, with us, with all that is decent in our world against the inhumanity of Hamas, which represents all that is indecent and barbaric. Hamas breaks every humanitarian rule in the book. Throw the book at them.
The greatest threat to my country, to our region and ultimately to our world remains the militant Islamic regime of Iran. Iran openly seeks Israel’s annihilation. It threatens countries across the Middle East. It sponsors terror worldwide. This year, Iran has fired ballistic missiles in direct defiance of Security Council resolution 2231 (2015). It has expanded its activities in Iraq, Syria and in Yemen. Iran, the world’s foremost sponsor of terrorism, continues to build its global terror network. That terror network now spans five continents. My point is as follows: the threat that Iran poses to all of us is not behind us; it is in front of us. In the coming years, there must be a sustained and united effort to push back against Iran’s aggression and terror. With the nuclear constraints on Iran one year closer to being removed, let me be clear: Israel will not allow the terrorist regime in Iran to develop nuclear weapons — not now, not in a decade, not ever.
I stand before the Assembly at a time when Israel’s former President Shimon Peres is fighting for his life. Shimon is one of Israel’s founding fathers, one of its boldest statesman and one of its most respected leaders. I know that the Assembly will join me and the people of Israel in wishing him a speedy recovery. I have always admired Shimon’s boundless optimism. Like him, I am filled with hope.
I am filled with hope because Israel is capable of defending itself by itself against any threat. I am filled with hope because the valour of our fighting men and women is second to none. I am filled with hope because I know that the forces of civilization will ultimately triumph over the forces of terror. I am filled with hope because in the age of innovation, Israel, the innovation nation, is thriving like never before. I am filled with hope because Israel works tirelessly to advance equality and opportunity for all its citizens: Jews, Muslims, Christians, Druze, everyone. I am filled with hope because despite all the doubters, I believe that in the years ahead Israel will forge a lasting peace with all our neighbours.
I am hopeful about what Israel can accomplish because I have seen what Israel has accomplished. In 1948, the year of Israel’s independence, our population was 800,000. Our main export was oranges. People said that we were too small, too weak, too isolated and too demographically outnumbered to survive, let alone thrive. The sceptics were wrong about Israel then, and the sceptics are wrong about Israel now. Israel’s population has grown tenfold. Our economy has grown fortyfold. Today, our biggest export is technology. Israeli technology powers the world’s computers, cell phones, cars and so much more.
The future belongs to those who innovate, and that is why the future belongs to countries like Israel. Israel wants to form partnerships in seizing that future, and so I call on all those present to embrace Israel, to cooperate and dream with Israel. Dream of the future that we can build together — a future of breathtaking progress, a future of security, prosperity and peace, a future of hope for all humankind, a future where even at the United Nations, even in this Hall, Israel will finally, inevitably, take its rightful place among the nations.
